 1                                                                    Judge Richard A. Jones
 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                      SEATTLE
 8

 9
     UNITED STATES OF AMERICA,                 )
                                               )   No. CR15-53RAJ
10
                  Plaintiff,                   )
                                               )   ORDER GRANTING DEFENDANT’S
11
           vs.                                 )   MOTION FOR EARLY TERMINATION
                                               )   OF SUPERVISED RELEASE
12
     SEPHORA WATKINS,                          )
                                               )
13                Defendant.                   )
                                               )
14
           THIS MATTER having come before this Court on Defendant Sephora Watkins’
15
     Motion for Early Termination of Supervised Release, and being fully advised in the
16
     premises, and finding good cause, now therefore
17
           IT IS ORDERED that Defendant Sephora Watkins’ Motion for Early Termination
18   of Supervised Release (Dkt. #387) is GRANTED and her term of supervised release is
19   terminated effective immediately.

20         DATED this 31st day of January, 2019.

21

22
                                                    A
23                                                  The Honorable Richard A. Jones
                                                    United States District Judge
24

25


      ORDER GRANTING DEFENDANT’S MOTION                        LAW OFFICE OF AMY MUTH, PLLC
      FOR EARLY TERMINATION OF SUPERVISED                          1000 Second Avenue, Suite 3140
      RELEASE                                                            Seattle, WA 98104
      CR15-53RAJ (US v. Watkins)                                           (206) 682-3053
      Page 1 of 1
